Citation Nr: 1745835	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps from August 1960 to November 1981.  His decorations include the Purple Heart and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDING OF FACT

A cervical spine disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA's duty to notify was satisfied by letter dated in October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

The Veteran's representative argued at the hearing that the October 2012 VA examination was inadequate.  See September 2016 videoconference hearing.  The Veteran's representative generally asserted that he found inconsistencies in the VA examination and had a hard time believing the entire record was reviewed.  However, the Board finds that the VA examination was adequate because the Veteran's prior medical history was noted, the examiner noted that she reviewed the claims file and referenced specific service treatment records, and the examiner supported her opinion with a well-reasoned rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.") (internal citations omitted); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Following the hearing, the Board held the record open for 30 days to allow the Veteran to submit a positive nexus opinion.  However, he did not do so.  Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.  Accordingly, the Board will address the merits of the claim. 

II. Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
	
      Analysis

At the hearing, the Veteran testified to injuring his neck from jumping out of a military vehicle in Camp Pendleton, California.  See September 2016 videoconference hearing testimony.  The Veteran was in a military truck traveling downhill that had faulty brakes, prompting the Veteran to jump from said truck.  He testified that he was hospitalized and treated with immobilization of his spine.  The Veteran asserted that following the injury, he continued to receive intermittent treatment while in service.

The first element under Shedden is met.  The evidence of record includes diagnoses of degenerative disc disease, degenerative joint disease, mild to moderate canal stenosis, as well as multilevel facet joint hypertrophy, all confirmed by radiographic and/or computerized tomography (CT) reports during the appeal period.  See July 2012 x-ray report; October 2012 VA examination report; October 2012 CT report.

The Board also finds that the second element under Shedden is met.  The Veteran's service treatment records show that the Veteran was diagnosed with compression fractures in the thoracic and lumbar spine following a June 1971 motor vehicle accident.  The April 1972 medical board report noted that he hit his back on a guard rail after jumping from the truck.  At the time, he was back to full duty status following six months of hospitalization, and was having minimal back symptoms.  Importantly, the service treatment records do not support any documentation of an injury to the Veteran's cervical spine.  His August 1981 retirement report of medical examination did not include any findings or complaints pertaining to his cervical spine.  Thus, although there is evidence of an in-service event in 1971 when the Veteran was involved in a motor vehicle accident, there is no in-service evidence of complaints, treatment, or findings pertaining to the Veteran's cervical spine.

Although the Board notes that the record is lacking documented complaints of cervical spine injury or pain during active duty service, it will continue to the third Shedden element notwithstanding there being no evidence of cervical spine injury in-service.  

With respect to the third Shedden element, the Board finds the element is not met.

First, the Board considered presumptive service connection, but finds the preponderance of competent and credible evidence weighs against finding that the Veteran's arthritis of the cervical spine had its onset during, or manifested within one year following, his separation from active duty service.

The Veteran contends he began treatment for his neck pain around 2006.  See September 2016 videoconference hearing testimony.  However, the evidence shows treatment for neck pain beginning in 2012, and not earlier.  At a July 2012 treatment visit with Dr. Shapiro, the Veteran complained of neck pain, but reported that symptoms began only a few months prior to the visit date.  See Dr. Shapiro's July 2012 private treatment records.  At the October 2012 VA examination, he denied any cervical spine injury and he further indicated that his headaches and neck pain began within the last few years.  See October 2012 VA examination.  The Board finds the Veteran's private treatment records do not include any complaints, treatment, or diagnoses related to the Veteran's neck or cervical spine on or around 2006.  Instead, the first medical evidence of record noting complaints of neck pain is dated in July 2012, at which time the Veteran reported pain beginning only a few months earlier.  See Dr. Shapiro's private treatment records. 

Because the medical evidence of record does not include any complaints of neck pain until at least July 2012, there are no service treatment records reflecting cervical spine complaints or treatment, the Veteran testified that he did not begin to experience pain and seek care from doctors until 2012, and because the totality of the evidence of record indicates the Veteran's arthritis of the cervical spine was not diagnosed by a medical provider until the October 2012 VA examination, the Board finds the Veteran's arthritis of the cervical spine was not shown to be manifest to a degree of 10 percent or more within the year following his separation from active duty service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (rating criteria for degenerative arthritis established by x-ray findings).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's arthritis of the cervical spine incurred in, or was manifested within, one year following his separation from active duty service.  Therefore, service connection cannot be established on a presumptive basis.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current cervical spine disability is otherwise directly related to his active duty service.

The Veteran contends that during his active duty service, he injured his spine when he jumped out of a military truck with faulty brakes, causing compression fractures.  See September 2016 videoconference hearing testimony.  He further reported that he treats his current pain with over-the-counter medications including aspirin and Tylenol.  As referenced above, the Veteran's service treatment records corroborate his vehicular accident.  However, both the service treatment records and private treatment records do not support a finding that that the Veteran's current cervical spine disability is related to the in-service accident.  

In July 2012, the Veteran complained of frequent headaches and neck pain, with radiation to the arm.  See Dr. Shapiro's private treatment records.  A physical examination showed positive tenderness on palpation of C5-6, with pain on flexion and extension of the neck.  An x-ray of the cervical spine showed multilevel facet joint hypertrophy, disc degeneration narrowing at C3-4 and C7-T1, and biconcave compression deformities of the superior and inferior endplates of C6.  The Veteran was assessed with neck pain.  An October 2012 CT of the cervical spine showed mild to moderate multilevel degenerative disc disease with associated mild to moderate spinal canal stenosis.  These diagnoses, treatment visits, subjective complaints of pain, and objective findings of cervical spine disability came decades after the Veteran's active duty service.  
Although the Veteran contends onset of neck pain as early as 2006, the private treatment records only corroborate pain beginning on or a few months before July 2012.  Even in giving the Veteran the benefit of the doubt regarding the onset of neck pain, the symptoms allegedly began as early as 25 years after the end of his service.  The passage of time between the Veteran's separation from active duty service and the first subjective complaints of neck pain is extensive.  The Board finds that the lack of complaints during or soon after service and the passage of time between service and reports of symptoms support its finding that the Veteran's current disability lacks the required nexus element under Shedden.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).

The Veteran was also provided with a VA examination in October 2012 where he was diagnosed with degenerative disc disease of the cervical spine.  The VA examiner opined that it is unlikely that the Veteran's current neck condition is related to or caused by the vehicular accident in 1971.  See October 2012 VA examination.  In supporting her opinion, the examiner provided that no neck injury is noted in the Veteran's file and the Veteran did not report neck symptoms until two or three years prior.  The Veteran reported back pain, but not neck pain after the motor vehicle incident, with the first reports of neck pain documented in 2012.  See September 1974 service treatment records; August 1981 report of medical examination.  See also October 2012 VA examination (where the Veteran reported sharp neck pain).  

The Board concludes that as the opinion was supported by well-reasoned rationale and citation to the record, the Board finds that it is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.  As discussed above, there was no documentation of a cervical spine injury in the service treatment records, which lends further support to the VA examiner's opinion.  Moreover, the Board finds that the post-service medical records support the VA examiner's opinion.  As aforementioned, the Veteran did not seek treatment for neck pain until July 2012.  See Dr. Shapiro's private treatment records.  Moreover, the Veteran's contention that the neck pain began in 2006 still suggests that 25 years passed before the onset of subjective complaints.  Thus, the VA examiner's opinion is supported by the other evidence of record and entitled to significant probative weight.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that he has experienced back pain since service, and that his current cervical spine disability is related to his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current cervical spine disability is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include any injuries during service, caused his current cervical spine disability is not within the realm of knowledge of a non-expert, given the lack of complaints related to the cervical spine noted during active duty service and the length of time between the Veteran's separation from active duty service and the first objective complaints of neck pain noted in treatment records.  See Dr. Shapiro's private treatment records.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his cervical spine disability is related to service is not competent evidence and therefore is not probative of whether his current cervical spine disability was caused by his active duty service.  

Further, the Board finds that the medical evidence of record does not contain a positive nexus opinion by a medical professional relating the Veteran's current cervical spine disability to his active duty service.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current cervical spine disability is related to his active duty service; therefore the third element under Shedden for direct service connection is not met. Shedden, 381 F.3d at 1167.  

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's disability is from an in-service injury, is causally related to his service, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

Entitlement to service connection for a cervical spine disability is denied.






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


